Citation Nr: 0317961	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  98-17 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for back strain.

2.  Entitlement to service connection for residuals of a 
laminectomy and disc incision at L4-L5, with narrowing 
protrusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel

REMAND

On November 6, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the National Personnel Records 
Center (NPRC) and verify all of the 
veteran's dates of active duty, active 
duty for training, and inactive duty for 
training.

2.  Ask the veteran to provide the Board 
with the names, addresses, and dates of 
treatment for all medical care facilities 
(hospitals, HMOs, etc.) who treated him 
for back disorders since his separation 
from his first period of military service 
in 1971 as well as the names, addresses, 
dates of treatment for any employer who 
provided him with medical care (i.e., 
employment examination, insurance 
examinations, etc . . .) since this time.  
Obtain records from each health care 
provider and/or employer the veteran 
identifies.  

3.  Obtain all post January 2001 treatment 
records of the veteran from the Long Beach 
VA medical center.  Specifically, request 
notes, discharge summaries, consults, 
vitals, medications, labs, imaging, 
procedures, and problem lists BUT NOT 
mental health clinic records.

4.  After associating with the record all 
evidence obtained in connection with the 
above development, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination.   
i.  The examiner must review the claims' 
folder and must state that he/she did so.   
ii.  The examiner should elicit from the 
veteran a detailed history regarding the 
onset and progression of relevant 
symptoms.   
iii.  All indicated tests and studies, 
including x-rays, should be accomplished.   
iv.  Ask the examiner to address the 
following questions: 
(a).  Does the veteran currently 
suffer from a back disorder?  If so, 
please provide the specific diagnoses 
of the back disorders found and the 
location for each disorder (i.e., 
strain, herniated nucleus pulposus, 
degenerative disc disease, post 
operative scar, etc.). 
(b).  Whether it is as least as 
likely than not that any currently 
diagnosed back disorder is 
attributable to either of the 
veteran's periods of military service 
or reserve component service (if 
verified above), including the 
February 1976 in-service back injury 
diagnosed as a low back strain? 
(c).  If one of the veteran's 
diagnoses includes arthritis, 
verified by x-ray, whether it is as 
least as likely than not that the 
arthritis manifested itself to a 
compensable degree within one year of 
either of the veteran's verified 
periods of active duty? 
v.  In addressing the above questions, the 
examiner should comment on the opinions 
expressed in the April 1998 VA examination 
report, including the opinion that "[i]t 
is evidence that the [veteran] has chronic 
disc disease with low back and right leg 
pain, going back to 1969" as well on the 
evidence provided by the SSA, including 
any evidence of the veteran having 
sustained post-service back injuries. 
vi.  The examiner should provide all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached. 	

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the Ros



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





